DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 14-16, 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 14, it is not clear where (by what) the steps are performed. It seems that the steps are performed by various network elements. The steps cannot be matched up with different embodiments described in the specification. It is not clear whether the generation of two separate congestion control messages are somehow combined into the steps recited. Further, it is not clear how “a flow identifier” is different from “the 5-tuple of the packet” 
Further, in claim 1, line 6, “the flow identifier for the packet” lacks a clear antecedent basis. Note that, “for the packet” is not the same as “of the packet”. 
In claims 21 and 22, it is not clear whether the mapping relationship is suggesting one-to-many relationship. If it is one-on-one relationship, then it seems that the 5-tuple fully identifies a flow, so it is not clear what the separate flow identifier does. If one-to-many relationship is being suggested by this limitation, then a clarification is required. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-7, 14-16, 18-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Goldenberg et al., US 2017/0041239 (Goldenberg) in view of Bergamasco et al., US 2009/0052326 (Bergamasco).
Goldenberg discloses backward congestion notification in layer-3 network. 
Regarding claims 1 and 14, Goldenberg teaches a network device and a network congestion control method, comprising: in response to detecting a network congestion, obtaining a 5-tuple of a packet that causes the network congestion (When congestion occurs, enough flow identification information to exert focused congestion mitigation actions.”, at [0050].  Thus, Bergamasco suggests including whatever information needed to identify the flow within the payload. Thus, one can readily adopt this teaching and include a flow identifier (or whatever information; note, that “a flow identifier” does not carry any specific meaning apart from the term “5-tuple of the packet” in the claim because it is not further defined or identified differently from the term “5-tuple of the packet”). Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the teaching of Goldenberg by incorporating the suggestion from Bergamasco to include “enough” information within the congestion control message and include a flow identifier in addition to 5-tuple of the packet which already identifies the flow. 
Regarding claims 5 and 18, the combined teaching of Goldenberg and Bergamasco teaches that a destination address of the congestion control message is an Internet Protocol (IP) address of the source node of the packet, or an IP address of the access forwarding device 
Regarding claims 6 and 19, the combined teaching of Goldenberg and Bergamasco teaches that the congestion control message further carries information that indicates a congestion degree (The CNM can include quantized feedback (QCN-quantized congestion notification) that is indicative of the severity of congestion. Goldenberg at [0005]).
Regarding claims 7 and 20, the combined teaching of Goldenberg and Bergamasco teaches that the information that indicates the congestion degree comprises one or more pieces of the following information: a quantized feedback value of the congestion control message, a congestion point identifier, a current quantity of available bytes of a congestion point sending queue, or a difference between two quantities of available bytes of a congestion point sending queue (The congestion detection logic is configured to detect the congestion responsively to a state of the queues and to generate the CNM packet accordingly. Based on the queue states, the CNM packet may comprise a quantized congestion notification (QCN)., Goldenberg at [0025]).
Regarding claims 2, 3, 15 and 16, the combined teaching of Goldenberg and Bergamasco fails to specifically teach determining a type of the source node of the packet, wherein the type of the source node of the packet is determined by using one of the following fields: a device type field, a priority field, or a source Internet Protocol (IP) address field. However, specifying a type of a node is well known in the field of the invention, and a skilled artisan can readily employ any known method to indicate and detect a type of a source node. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement 
Regarding claims 23 and 24, the combined teaching of Goldenberg and Bergamasco teaches that the information that indicates the congestion degree comprises a quantized feedback value of the congestion control message (Goldenberg at [0005]). 

Allowable Subject Matter
6.	Claims 21 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Crupnicoff et al. PG Pub., and Zur PG Pub., are cited for further references.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472